Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitations "the stabilizer fastener" in line 2 and “the corresponding fit system fastener” in line 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 3-7, 11, 14-21, 23-28, 31-34, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthold (US 5,898,949) in view of Rogers (US 2011/0094018).
Regarding Claim 1, Barthold discloses a helmet assembly comprising: a helmet shell (12); a fit system (22,26) detachably couplable to the helmet shell (Col.5, lines 9-
	Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the retention system of Barthold to have a stabilizer and second strap segments, as taught by Rogers, in order to provide a retention system with additional adjustable straps and a stabilizer portion that securely fit the helmet to an individual user’s head size, so that the helmet does not shift in any unwanted direction. When in combination, Barthold and Rogers teach the 

Regarding Claim 3, When in combination Barthold and Rogers teach a helmet assembly according to claim 1, wherein each of the first and second strap segments includes a first end and a second end (Barthold: 114,116 each have first & second ends; Rogers: left 59, right 59, left 62,80a & right 62,80b each have first & second ends), the first ends of the first and second strap segments being attached to the helmet shell (as seen in Barthold: Fig.1 & Rogers: Fig.1 & 2a), the second strap segments (Rogers: left 62,80a & right 62,80b) being coupled together at a location (Rogers: at 85a & 85b) between the first and second ends thereof (as seen in Rogers: Fig.1 & 2a).  

Regarding Claim 4, Rogers further teaches a helmet assembly according to claim 3, wherein the second ends of the first and second strap segments (ends of left 59, right 59, left 62,80a & right 62,80b which join at 53) located on one side of the helmet shell are coupled together and the second ends of the first and second strap segments located on an opposite side of the helmet shell are coupled together (Para.24-25).  



Regarding Claim 6, Rogers further teaches a helmet assembly according to claim 1, wherein the stabilizer (88) of the retention system includes an occipital pad configured to be positioned adjacent the occipital region of the wearer's head (Para.27; Fig.1 & 2a).  

Regarding Claim 7, Rogers further teaches a helmet assembly according to claim 6, wherein the occipital pad couples the second strap segments together (at 85a & 85b) to restrict separation of the second strap segments from each other (as seen in Fig.2a).    

Regarding Claim 11, Barthold further discloses a helmet assembly according to claim 1, wherein the free ends (86,87) of the fit band being detachably coupled (as seen in Fig.1, 6 & 7; Col.5, lines 37-56) to third regions of the helmet shell located forward of the first regions (where 114,116 are connected) of the helmet shell (as seen in Fig.1).    

Regarding Claim 14, Barthold further discloses a helmet assembly according to claim 1, wherein the adjuster (28) is rotatable to adjust the first and second band segments (left & right bands of 26; Col.3, lines 25-30).  



Regarding Claim 16, Rogers further teaches a helmet assembly according to claim 15, wherein the retention system includes an occipital pad configured to be positioned adjacent the occipital region of the wearer's head (Para.27; Fig.1 & 2a). When in combination Barthold and Rogers teach the occipital portion of the fit band (Barthold: 26) being positionable between the occipital pad (Rogers: 88) and the helmet shell (Barthold: 12; 26 of Barthold is capable of being positioned between the occipital pad and the helmet).  

Regarding Claim 17, When in combination Barthold and Rogers teach a helmet assembly according to claim 16, wherein the occipital portion of the fit band is detachably connectable to the occipital pad of the retention system (inasmuch as has been claimed by Applicant, the occipital portion of Barthold’s fit band is “detachably connectable” to the pad of Rogers in that they are connected when the systems are both attached to the helmet and detached when the fit band is removed from the helmet).  



Regarding Claim 19, Barthold further discloses a helmet assembly according to claim 18, wherein the stabilizing arm (92) is configured to be adjustably coupled to the helmet shell to adjust the position of the occipital portion of the fit band relative to the occipital region of the wearer's head (Col.5, lines 5-18).  

Regarding Claim 20, Barthold further discloses a helmet assembly according to claim 18, wherein the at least one stabilizing arm includes a pair of stabilizing arms (92 & 94) adjustably coupled to the helmet shell (Col.5, lines 5-18).  

Regarding Claim 21, Barthold discloses a method of adjusting a helmet assembly to a wearer's head, the helmet assembly including a helmet shell (12), a fit system (22,26) detachably couplable to the helmet shell (Col.5, lines 9-18), and a retention system (114,116) coupled to the helmet shell (as seen in Fig.1), the fit system configured to stabilize the helmet shell on the wearer's head (Col.1, lines 7-16), the retention system configured to retain the helmet shell on the wearer's head (Col.8, lines 18-23), the helmet assembly is in a first state of having the fit system coupled to the helmet shell and when the helmet assembly is in a second state with the fit system not being coupled to the helmet shell (Col.5, lines 9-18; the fit system may be attached or detached from the helmet), the fit system including an adjustable fit band extending 
	Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the retention system of Barthold to have a stabilizer and second strap segments, as taught by Rogers, in order to provide a retention system with additional adjustable straps and a stabilizer portion that securely fit the helmet to an individual user’s head size, so that the helmet does not shift in any unwanted direction. When in combination, Barthold and Rogers teach the stabilizer configured to extend in a circumferential direction about a rear portion of the wearer's head to stabilize the helmet shell on the wearer's head both when the helmet assembly is in a first state of having the fit system coupled to the helmet shell and when the helmet assembly is in a second state with the fit system not being coupled to the helmet shell. ); and (c) wearing the helmet assembly with the stabilizer.

Regarding Claim 23, Rogers further teaches a method according to claim 21, wherein the stabilizer (88) of the retention system includes an occipital pad (Para.27; Fig.1 & 2a). When in combination Barthold and Rogers further teach act c includes 

Regarding Claim 24, When in combination Barthold and Rogers further teach a method assembly according to claim 23, wherein act c includes stabilizing the helmet shell on the wearer's head at least in part using the occipital pad (Para.27; Fig.1 & 2a).  

Regarding Claim 25, When in combination Barthold and Rogers further teach a method assembly according to claim 23, wherein act c includes adjusting the retention system so as to retain and stabilize the helmet assembly on the wearer's head (Barthold: Col.8, lines 18-23 & Rogers: Para.26-27).  

Regarding Claim 26, Barthold further discloses a helmet assembly according to claim 1, wherein the first and second free ends (86,87) of the fit bands do not share a common helmet shell attachment location with the retention system (114,116)(as seen in Fig.1).  

Regarding Claim 27, Barthold further discloses a method according to claim 21, wherein the fit band includes first (86) and second (87) free ends which are detachably coupled to the helmet shell at first and second attachment locations, respectively (as seen in Fig.1, 6 & 7; Col.5, lines 37-56), wherein the retention system (114,116) is attached to the helmet shell at a plurality of retention system attachment locations (as seen in Fig.1), and wherein the first and second attachment locations of the first and 

Regarding Claim 28, Barthold further discloses a method according to claim 21, wherein the fit system includes a housing (housing attached to 28) which receives a portion of the fit band (Col.3, lines 25-30).  

Regarding Claim 31, Rogers further teaches a helmet assembly according to claim 1, wherein the stabilizer (88) comprises a first opening (85a) through which one of the strap segments (left 62,80a) of the pair of second strap segments passes, and the stabilizer comprises a second opening (85b) through which the other of the strap segments (right 62,80b) of the pair second strap segments passes (Para.27; Fig.2a).  

Regarding Claim 32, Barthold discloses a helmet assembly according to claim 31, wherein the first opening (85a) comprises a loop and the second opening (85b) comprises a loop (Para.27).  

Regarding Claim 33, Barthold discloses a helmet assembly according to claim 1, wherein the first and second attachment locations of the first and second free ends (86,87) of the fit bands are at locations on the helmet shell which are different than each of the retention system (114,116) attachment locations (as seen in Fig.1).  



Regarding Claim 36, Barthold discloses a helmet assembly according to claim 34, wherein the housing further comprises a cover (back half of the housing with 28)(as seen in Fig.1 & 6; Col.3, lines 25-30).  

Regarding Claim 37, Barthold discloses a helmet assembly according to claim 19, wherein the stabilizing arm (92) includes a fastener (101-103) configured to cooperate with each of a plurality of corresponding fasteners (32,42) provided on an interior surface of the helmet shell (Col.5, lines 5-18).  

3.	Claims 29, 30, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthold (US 5,898,949) and Rogers (US 2011/0094018) in view of Chen (US 2011/0088148).
Regarding Claim 29, Barthold and Rogers disclose the invention substantially as claimed above. Barthold and Rogers do not disclose wherein the stabilizer comprises a fastener and the fit system comprises a corresponding fastener, and the stabilizer fastener and the corresponding fit system fastener are configured to detachably connect the stabilizer to the fit system. However, Chen teaches a fit system (20,40,60) with a stabilizer (70) attached to the fit system (Para.19). 
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified Barthold and Rogers to have the stabilizer and fit system attach to one another, as taught by Chen, in order to provide increased comfort to the user by having the stabilizer pad between the user’s head and the fit system. Barthold and Rogers teach the stabilizer and the fit system bother being individually detachable from the helmet, and Barthold teaches using detachable fasteners to attach portions of the strapping systems together (Col.5, lines 5-36 & Col.7, lines 58-65). While Barthold, Rogers, and Chen do not specifically disclose the stabilizer having a fastener and the fit system comprises a corresponding fastener, and the stabilizer fastener and the corresponding fit system fastener are configured to detachably connect the stabilizer to the fit system, it would have been obvious to one having ordinary skill in the art to have modified the stabilizer and fit system of Barthold and Rogers to each have a fastener in order to detachably connect to one another, so that the stabilizer pad remains in place between the fit system and the user’s head for comfort and protection. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Regarding Claims 30 and 35, When in combination Barthold, Rogers, and Chen discloses a helmet assembly according to claim 29, wherein the stabilizer fastener comprises a touch fastener (Col.7, lines 58-65, i.e. hook or loop patches) on a rearward facing surface of the stabilizer, and the corresponding fit system fastener comprises a touch fastener (Col.7, lines 58-65, i.e. corresponding one of hook or loop patches) located on a forward-facing surface of the housing (as the back of the stabilizer pad of Rogers would attach to the fit system of Barthold).  

 Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                /MEGAN E LYNCH/Primary Examiner, Art Unit 3732